UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO
__________________________________
UNITED STATES,                                                 NOTICE OF MOTION TO
                        Plaintiff,                             WITHDRAW AS COUNSEL

               v.
                                                              CASE NO. 19-CR-00257-WJM


ERIC KING,
                        Defendant.
__________________________________


       PLEASE TAKE NOTICE that upon Counsel’s Affirmation in Support of their Motion

to Withdraw, all prior proceedings had herein, and all matters of which the Court may take

judicial notice, Counsel will move this Court, as soon as counsel may be heard, for an Order,

permitting Meghan DuPuis Maurus to withdraw as counsel in this matter, and for such other and

further relief as may be just and proper.

Dated: San Diego, CA
       December 4, 2020


                                                    Respectfully Submitted,



                                                    ______________________

                                                    Meghan D. Maurus
                                                    2364 Paseo de las Americas, 104-301
                                                    San Diego, CA 92154
                                                    (917) 204-1436
                        CERTIFICATE OF DIGITAL SUBMISSION
No privacy redactions were required in this petition and hence no such redactions were made. No
paper copies are required pursuant to Circuit Rule 27.2.

                                                                                  /s/_________
                                                                           Meghan D. Maurus

                                CERTIFICATE OF SERVICE

On December 4, 2020, I caused the foregoing to be filed with this Court and served on all parties
via the Court’s CM/ECF filing system.

                                                                                  /s/_________
                                                                           Meghan D. Maurus
